                     IN TIII-; UNITED STATES DISTRICT COURT FOR THE

                                                                                    JX 1 4 200)
                             EASTERN DISTRICT OF VIRGINIA

                                                                               CLERK. U.y. DISTHICr COURT
                                       Alexandria Division                        ALEXANDRIA, VIRGINIA



 UNITED STATES OF AMERICA


        V.                                            Case No. l:20-cr-154(LO)

 JOHN CAMERON DENTON,
        a/k/a "Rape"
        a/k/a "Death"
        a/k/a "Tormentor"


        Defendant.



                                 CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:

                                       General Allegations

       At all times material to this Criminal Information:

        1.     The defendant, JOHN CAMERON DENTON, was a United Stales citizen and a

resident of Texas.

       2.      John William Kirby Kelley {"Kelley") was a United States citizen and a resident

of the Commonwealth of Virginia.

       3.      An uncharged co-conspirator, who will be referred to as Co-Conspirator 1, was a

foreign national and resided outside the United States.

       4.      An uncharged co-conspirator, who will be referred to as Co-Conspirator 2, was a

foreign national and resided outside the United States.

       5.      An uncharged co-conspirator, who will be referred to as Co-Conspirator 3, was a

juvenile and resided in the United States.
